Case: 17-60672      Document: 00514771099         Page: 1    Date Filed: 12/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 17-60672                     December 21, 2018
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
SILVIA MARLENE    ORTEGA-HERNANDEZ;                              SILVIA          YAMILETH
RODRIGUEZ-ORTEGA,

                                                 Petitioners

v.

MATTHEW G. WHITAKER, ACTING U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 846 102
                               BIA No. A206 846 103


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Silvia Marlene Ortega-Hernandez and her daughter Silvia Yamileth
Rodriguez-Ortega, are natives and citizens of El Salvador who entered the
United States without being admitted or paroled. They have filed a petition
seeking review of the decision by the Board of Immigration Appeals (BIA)



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60672     Document: 00514771099      Page: 2   Date Filed: 12/21/2018


                                  No. 17-60672

dismissing their appeal from the immigration judge’s (IJ’s) denial of their
applications for asylum and withholding of removal.
      Because the BIA agreed with the IJ’s determinations regarding the
petitioners’ eligibility for immigration relief, both decisions are reviewable.
Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). This court reviews findings
of fact for substantial evidence. Id.
      Although the BIA erred by concluding that the IJ found that the
petitioners failed to establish a nexus between the feared persecution and a
protected ground, substantial evidence supports the denial of asylum and
withholding of removal. See id. The IJ’s finding that the petitioners failed to
demonstrate an objective fear of persecution is supported by substantial
evidence, and the record does not compel a contrary conclusion. See id. The
petitioners complain that the BIA and IJ failed to consider the four-factor test,
but the petitioners fail to demonstrate that Mara 18 members have the
inclination to punish their family members. See Zhao v. Gonzales, 404 F.3d
295, 307 (5th Cir. 2005). While the petitioners contend that the BIA addressed
only whether the Salvadoran government was willing, and not whether it was
able, to control criminal gangs, as long as a government is taking reasonable
steps to protect its citizens from harm in question, such efforts are sufficient
to defeat a claim that it is either unable or unwilling to control private parties.
      Accordingly, the petitioners fail to show that they were eligible for
asylum. See Wang, 569 F.3d at 536. The petitioners have also failed to meet
the higher standard of showing that they are entitled to withholding of
removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). The petition
for review is DENIED.




                                        2